RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit Rule 206
                                       File Name: 06a0221p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                                    X
                              Plaintiff-Appellant, -
 GENERAL MOTORS CORPORATION,
                                                     -
                                                     -
                                                     -
                                                         No. 05-1712
          v.
                                                     ,
                                                      >
 KEYSTONE AUTOMOTIVE INDUSTRIES, INC., and           -
                                                     -
                           Defendants-Appellees. -
 TONG YANG INDUSTRY COMPANY, LIMITED,

                                                     -
                                                    N
                     Appeal from the United States District Court
                    for the Eastern District of Michigan at Detroit.
                  No. 02-74587—Nancy G. Edmunds, District Judge.
                                     Argued: April 27, 2006
                               Decided and Filed: June 30, 2006
                Before: KEITH, MERRITT, and DAUGHTREY, Circuit Judges.
                                       _________________
                                           COUNSEL
ARGUED: Ernie L. Brooks, BROOKS KUSHMAN, P.C., Southfield, Michigan, for Appellant.
Thomas N. Young, YOUNG & BASILE, P.C., Troy, Michigan, Robert M. Kalec, DEAN &
FULKERSON, P.C., Troy, Michigan, for Appellees. ON BRIEF: Ernie L. Brooks, Robert C.J.
Tuttle, Frank A. Angileri, Marc Lorelli, BROOKS KUSHMAN, P.C., Southfield, Michigan, for
Appellant. Thomas N. Young, Thomas E. Bejin, YOUNG & BASILE, P.C., Troy, Michigan, Robert
M. Kalec, DEAN & FULKERSON, P.C., Troy, Michigan, for Appellees.
                                       _________________
                                           OPINION
                                       _________________
        MERRITT, Circuit Judge. Plaintiff General Motors Corporation (“GM”) sued defendants
Tong Yang Industry Company, Limited (“Tong Yang”), a Taiwanese manufacturer of automobile
replacement grilles bearing two GM trademarks, and Keystone Automotive Industries, Inc.
(“Keystone”), a distributor of Tong Yang’s grilles, for trademark infringement and unfair
competition. On the issue of likelihood of confusion –– the sole issue on appeal –– the District
Court granted summary judgment in favor of the defendants and denied GM’s motion for summary
judgment. We agree with the District Court that there is no likelihood of confusion “at the point of
sale” to body shops and on the internet. We disagree and reverse and remand on the issue of



                                                 1
No. 05-1712           General Motors Corp. v. Keystone                                        Page 2
                      Automotive Industries, et al.


likelihood of “downstream” consumer confusion due to genuine disputes of material fact regarding
the visibility of the allegedly infringing portion of the grilles.
                                       I. BACKGROUND
        GM, currently the world’s largest automaker, manufacturers and sells replacement parts for
its vehicles. Tong Yang produces and sells aftermarket replacement parts for automobiles, including
some manufactured by GM. Tong Yang sells these parts to distributors like Keystone, which in turn
sells most of the parts to collision repair shops (including some owned by GM) and also sells some
parts to individuals over the internet.
       GM owns registered trademarks in the Chevrolet “bow tie” design and the “GMC” design.
The instant case arose out of Tong Yang’s manufacturing and Keystone’s distribution of
replacement grilles with “placeholders” bearing these two designs. See Exhibits A and B.
        For Chevrolets, the placeholder is a recessed space on the front of the grille in the shape of
a bow tie in which a heavy plastic GM “bow tie” emblem is inserted. For GMC vehicles, the
placeholder is a raised pedestal upon which a red-lettered “GMC” emblem is mounted. Each
emblem is a separate part always purchased from GM and is secured to the placeholder with studs
or pins extending from the back of the emblem so as to pass through holes in the placeholder. After
inserted and secured in the placeholder of a Chevrolet grille, the “bow tie” emblem partially or
wholly fills the “bow tie” recess. Similarly, when mounted onto a placeholder of a GMC grille, the
“GMC” emblem wholly or partially covers the underlying “GMC” logo on the placeholder. See
Exhibits C and D.
       After GM filed suit, Tong Yang changed its grilles to remove the trademarked “bow tie” and
“GMC” designs from its placeholders. These modifications have apparently decreased demand for
the Tong Yang grilles.
        GM’s complaint alleges that the defendants’ use of the trademarks constitutes: (1) trademark
infringement under 15 U.S.C. § 1114(1); (2) unfair competition under 15 U.S.C. § 1125(a)(1);
(3) trademark infringement under Michigan common law; and (4) unfair competition under
Michigan common law. The parties submitted cross-motions for summary judgment on the
dispositive issue for all these claims –– whether the defendants’ use of the trademarks is likely to
cause confusion as to the origin or sponsorship of the replacement grilles, i.e., that GM
manufactured or sponsored the manufacture of the defendants’ grilles. The District Court granted
summary judgment in favor of the defendants, holding that there is no likelihood of confusion. This
appeal ensued.
                                 II. STANDARD OF REVIEW
       This Court reviews de novo a district court’s grant of summary judgment on claims of
trademark infringement or unfair competition. Gibson Guitar Corp. v. Paul Reed Smith Guitars,
LP, 423 F.3d 539, 546 (6th Cir. 2005). Summary judgment should be granted whenever “there is
no genuine issue as to any material fact and . . . the moving party is entitled to a judgment as a
matter of law.” Id. (quoting Fed. R. Civ. P. 56(c)). We draw all reasonable inferences in favor of
the non-moving party. Id.
                             III. LIKELIHOOD OF CONFUSION
        GM’s trademark infringement and unfair competition claims under state and federal law are
closely related, and their resolution hinges on the central issue of likelihood of confusion:
No. 05-1712           General Motors Corp. v. Keystone                                          Page 3
                      Automotive Industries, et al.


        [T]rademark infringement is a type of unfair competition . . . .
       In many factual situations, the same result is reached whether the legal wrong is
       called trademark infringement or unfair competition. In such cases the courts often
       lump them together and speak of them as identical concepts. Today, the keystone
       of that portion of unfair competition law which relates to trademarks is the avoidance
       of a likelihood of confusion in the minds of the buying public. Whatever route one
       travels, whether by trademark infringement or unfair competition, the signs give
       direction to the same enquiry—whether defendant’s acts are likely to cause
       confusion.
J. Thomas McCarthy, 1 McCarthy on Trademarks and Unfair Competition §§ 2:7-2:8 (4th ed. 1996);
see also AutoZone, Inc. v. Tandy Corp., 373 F.3d 786, 791 (6th Cir. 2004) (noting that federal
trademark and unfair competition claims require the likelihood of confusion inquiry); Champions
Golf Club, Inc. v. The Champions Golf Club, Inc., 78 F.3d 1111, 1123 (6th Cir. 1996) (“[F]alse
designation is simply a species of unfair competition . . . That the two claims are one and the same
is made clear both by the language of the statute, and by many cases.”); Carson v. Here’s Johnny
Portable Toilets, Inc., 698 F.2d 831, 833 (6th Cir. 1983) (stating that Michigan common law unfair
competition claims use the same likelihood of confusion test as the Lanham Act); K’Arsan Corp.
v. Christian Dior Perfumes, Inc., No. 97-1867, 1998 WL 777987, at *8 (6th Cir. Oct. 21, 1998)
(unpublished) (stating that the likelihood of confusion inquiry applies to claims of unfair competition
and of trademark infringement under Michigan common law).
       Our Court employs an eight-factor test for determining likelihood of confusion:
       1. strength of the plaintiff’s mark;
       2. relatedness of the goods;
       3. similarity of the marks;
       4. evidence of actual confusion;
       5. marketing channels used;
       6. likely degree of purchaser care;
       7. defendant’s intent in selecting the mark; [and]
       8. likelihood of expansion of the product lines.
Tumblebus Inc. v. Cranmer, 399 F.3d 754, 764 (6th Cir. 2005) (quoting Frisch’s Rests., Inc. v.
Elby’s Big Boy of Steubenville, Inc., 670 F.2d 642, 648 (6th Cir. 1982)). Even though a court must
balance these factors when evaluating likelihood of confusion, id., not all of them are necessarily
helpful in any given case, see Daddy’s Junky Music Stores, Inc. v. Big Daddy’s Family Music Ctr.,
109 F.3d 275, 280 (6th Cir. 1997). Moreover, this list, though generally the predominate focus of
analysis, is not exhaustive, and “[o]ther variables may come into play depending on the particular
facts presented.” AMF Inc. v. Sleekcraft Boats, 599 F.2d 341, 348 n.11 (9th Cir. 1979).
        This Court has joined the vast majority of courts in extending the likelihood of confusion
inquiry beyond only the point of sale. See Ferrari S.P.A. Esercizio v. Roberts, 944 F.2d 1235, 1245
(6th Cir. 1991); 3 McCarthy, supra, at § 23:5. Accordingly, we will first address likelihood of
confusion at the point of sale before venturing downstream.
                                    A. Point-of-Sale Confusion
       Likelihood of confusion at the point of sale involves a purchaser’s confusion as to a
product’s origin or sponsorship occurring at the time of purchase. 3 McCarthy, supra, at § 23:5.
The points of sale for most of Tong Yang’s grilles are collision repair shops, but some are sold
No. 05-1712           General Motors Corp. v. Keystone                                         Page 4
                      Automotive Industries, et al.


directly to individuals over the internet. We need not exhaustively apply the eight-factor test to
reach the rather obvious conclusion that there is no likelihood of confusion at the point of sale
because buyers are expressly informed that they are not purchasing GM grilles.
        There can be no likelihood of confusion at the point of sale where a defendant conspicuously
and unequivocally informs buyers that the defendant, and not the plaintiff, is the source of the
product. In Ferrari S.P.A. Esercizio, this Court noted that there was no likelihood of point-of-sale
confusion where a manufacturer of “knockoff” Ferraris informed his purchasers that his significantly
cheaper cars were not genuine Ferraris. 144 F.2d at 1244-45. Similarly, customers knowing they
are purchasing a knockoff designer purse or Rolex watch simply do not confuse the counterfeit with
the original. See Hermes Int’l v. Lederer de Paris Fifth Ave., Inc., 219 F.3d 104, 107-08 (2d Cir.
2000); Rolex Watch U.S.A., Inc. v. Canner, 645 F. Supp. 484, 487-88 (S.D. Fla. 1986).
       Likewise, in the instant case, no purchaser has reason to be confused as to the origin of the
replacement grilles. Collision repair shops ordering Tong Yang parts do so intentionally and
generally at the bidding of insurance companies because non-original equipment is less expensive
and reduces the cost of repairing a vehicle. Moreover, GM grilles are made by Siegel-Robert, Inc.,
and carry the molded letters “SRI” to identify their origin, whereas Tong Yang grilles are marked
“OTN” and “Made in Taiwan.” In addition, Tong Yang grilles are shipped in boxes and packaging
markedly different from those containing GM grilles with conspicuous logos of Tong Yang and/or
Keystone. The invoice accompanying Tong Yang parts conspicuously carries the following
disclaimer:
       THESE REPLACEMENT PARTS ARE NOT MANUFACTURED BY THE
       ORIGINAL MANUFACTURER. THESE PARTS ARE REPLACEMENT FOR
       THE OEM PARTS, AND MANUFACTURED IN TAIWAN FOR NORTH
       AMERICA MARKET.
(J.A. at 0373, 0382.) An automobile owner would have to possess complete ignorance of this
disclaimer, her insurance contract, and ordinary automobile repair practices to be confused as to the
origin of a Tong Yang grille when getting her vehicle repaired. Individuals purchasing grilles
directly from Keystone over the internet receive the same source information as collision repair
shops and likewise could scarcely be confused. In short, the transparent and conspicuous indications
that Tong Yang manufactured its grilles make confusion at the point of sale all but impossible.
                                    B. Downstream Confusion
         In addition to point-of-sale confusion, the Sixth Circuit recognizes that a likelihood of
downstream confusion, also called “post-sale” confusion, is actionable: “Since Congress intended
to protect the reputation of the manufacturer as well as to protect purchasers, the Act’s protection
is not limited to confusion at the point of sale.” Ferrari S.P.A. Esercizio, 944 F.2d at 1245; see also
3 McCarthy, supra, at § 23:5. Thus, injection of knockoffs into the stream of commerce may lead
to a likelihood of confusion among the general public. To assess the likelihood of downstream
confusion, we first apply the eight-factor test and then discuss the potential harm from the influx of
Tong Yang’s grilles into the stream of commerce.
                                        1. Eight-Factor Test
       Applying the eight-factor test to this case favors a finding of likelihood of confusion among
the general viewing public.
No. 05-1712           General Motors Corp. v. Keystone                                          Page 5
                      Automotive Industries, et al.


                                 i. Strength of the Plaintiff’s Mark
         It is beyond dispute that Chevrolet’s “bow tie” and the “GMC” design are strong trademarks
in that the public readily accepts them as hallmarks of GM. See Frisch’s Rest., Inc. v. Shoney’s Inc.,
759 F.2d 1261, 1264 (6th Cir. 1985); see also Champions Golf Club, Inc., 78 F.3d at 1116-18. This
factor, therefore, favors a likelihood of confusion.
                                    ii. Relatedness of the Goods
       The goods are at least somewhat closely related. Our Court has adopted the following three
categories of cases for assessing the relatedness of goods:
       (1) direct competition of [goods], in which case confusion is likely if the marks are
       sufficiently similar; (2) [goods] are somewhat related but not competitive, so that
       likelihood of confusion may or may not result depending on other factors; and
       (3) [goods] are totally unrelated, in which case confusion is unlikely . . . These
       categories are helpful in gauging how important relatedness may be in the ultimate
       likelihood of confusion determination.
Homeowners Group, Inc. v. Home Mktg. Specialists, Inc., 931 F.2d 1100, 1108 (6th Cir. 1991)
(internal citation omitted). The goods are identical in that, as the District Court noted, “both parties
produce replacement grilles for the same GM vehicles.” (J.A. at 0165.) The grilles, however, are
generally not directly competitive because, again in the words of the District Court, “the parties
generally sell their goods to different buyers.” (Id.) Accordingly, this factor also favors GM.
                                     iii. Similarity of the Marks
         In general, “[s]imilarity of marks is a factor of considerable weight.” Daddy’s Junky Music
Stores, Inc., 109 F.3d at 283. The trademarks at issue are virtually identical apparently with only
trivial differences. This factor further points towards a likelihood of confusion.
                                  iv. Evidence of Actual Confusion
         For obvious reasons, evidence of actual confusion is the most important factor in assessing
a likelihood of confusion. Id. at 284. Due to the rarity of this type of evidence, however, this factor
is weighed heavily only when such evidence exists. Id. GM has “theorized possible methods for
Defendants’ customers to defraud subsequent purchasers” and has cited an instance where a collision
repair shop attempted unsuccessfully to return to GM a grille manufactured neither by GM nor Tong
Yang (J.A. at 0167), but GM has not proved that any member of the general public has mistaken a
Tong Yang grille for a GM grille. Thus, GM has not presented evidence of actual confusion.
                                    v. Marketing Channels Used
        “This factor . . . consists of considerations of how and to whom the respective goods or
services of the parties are sold.” Homeowners Group, Inc., 931 F.2d at 1110. This factor involves
two considerations: (1) whether the parties use the same means to market the product, and (2)
whether the “predominant customers” are the same. Daddy’s Junky Music Stores, Inc., 109 F.3d at
285. There is less likelihood of confusion “if the services of one party are sold through different
marketing media in a different marketing context than those of another seller.” Homeowners Group,
Inc., 931 F.2d at 1110. The same is true “[i]f one mark user sells exclusively at retail and the other
exclusively to commercial buyers . . . since no one buyer ever buys both products.” Id. (quoting 2
McCarthy, supra, at § 24:7 (2d ed. 1984)). Since this factor focuses on the point of sale, it has little
bearing on the question of downstream confusion. See Ferrari S.P.A. Esercizio, 944 F.2d at 1245.
No. 05-1712              General Motors Corp. v. Keystone                                                    Page 6
                         Automotive Industries, et al.


                                    vi. Likely Degree of Purchaser Care
        This factor involves assessing (1) the type of goods at issue, and (2) the level of
sophistication of the purchaser. As to the first inquiry, “when services are expensive or unusual, the
buyer can be expected to exercise greater care in her purchases,” and there is accordingly less
likelihood of confusion. Homeowners Group, Inc., 931 F.2d at 1111. A sophisticated purchaser
exercises a high degree of care and is less likely to be confused as to a product’s origin. Id. This
factor also focuses on the point of sale and is, therefore, generally inapplicable to downstream
confusion. See Ferrari S.P.A. Esercizio, 944 F.2d at 1245.
                               vii. Defendant’s Intent in Selecting the Mark
         “If a party chooses a mark with the intent of causing confusion, that fact alone may be
sufficient to justify an inference of confusing similarity.” Homeowners Group, Inc., 931 F.2d at
1111. “Intent is relevant because purposeful copying indicates that the alleged infringer, who has
at least as much knowledge as the trier of fact regarding the likelihood of confusion, believes that
his copying may divert some business from the senior user.” Daddy’s Junky Music Stores, Inc., 109
F.3d at 286. Intent can be proven by direct or circumstantial evidence. Id. There can be little
question that Tong Yang intentionally copied GM’s trademarks. Tong Yang reverse engineers the
grilles to look as close1as possible to the original equipment manufactured by GM. Accordingly,
this factor favors GM.
                            viii. Likelihood of Expansion of the Product Lines
        [A] ‘strong possibility’ that either party will expand his business to compete with the other
or be marketed to the same consumers will weigh in favor of finding that the present use is
infringing.” Homeowners Group, Inc., 931 F.2d at 1112. Expansion could be geographic or an
increase in products or services. Daddy’s Junky Music Stores, Inc., 109 F.3d at 287. The District
Court noted that there is no evidence that either party plans to expand its grille manufacturing
business. Accordingly, this factor favors the defendants.
       In sum, although the eight-factor test is arguably less important in assessing downstream
confusion than point-of-sale confusion since two of the factors (5 and 6) focus on the point of sale,
see Ferrari S.P.A. Esercizio, 944 F.2d at 1245, the analysis favors a likelihood of downstream
confusion here because, of the remaining six factors, four (1, 2, 3 and 7) favor GM, and only two
(4 and 8) favor Tong Yang.
                                             2. Downstream Harm
        Our review of cases discussing the harm of injecting knockoffs into the stream of commerce
further signals the likelihood of downstream confusion in this case. Even without point-of-sale
confusion, knockoffs can harm the public and the original manufacturer in a number of ways,
including: (1) the viewing public, as well as subsequent purchasers, may be deceived if expertise
is required to distinguish the original from the counterfeit, see Hermes, 219 F.3d at 108; (2) the
purchaser of an original may be harmed if the widespread existence of knockoffs decreases the
original’s value by making the previously scarce commonplace, see id.; (3) consumers desiring high
quality products may be harmed if the original manufacturer decreases its investment in quality in
order to compete more economically with less expensive knockoffs, see United States v. Torkington,

         1
          After this suit was instituted, Tong Yang modified its grilles to remove the trademarked “bow tie” and “GMC”
designs from the placeholders. GM argues that these modifications show Tong Yang’s intent to copy the GM
trademarks. The District Court properly excluded this subsequent remedial evidence under Fed. R. Evid. 407.
No. 05-1712              General Motors Corp. v. Keystone                                                   Page 7
                         Automotive Industries, et al.


812 F.2d 1347, 1353 n.6 (11th Cir. 1987); (4) the original manufacturer’s reputation for quality may
be damaged if individuals mistake an inferior counterfeit for the original, see Ferrari S.P.A.
Esercizio, 944 F.2d at 1244-45; (5) the original manufacturer’s reputation for rarity may be harmed
by the influx of knockoffs onto the market, see id.; and (6) the original manufacturer may be harmed
if sales decline due to the public’s fear that what they are purchasing may not be the original, see
Hermes, 219 F.3d at 108. On the other hand, courts should be wary of overprotecting public domain
ideas and works whose    exploitation can lead to economic efficiency, greater competition, and lower
costs for consumers.2 Cf. 1 McCarthy, supra, at § 2:2 (reciting the policies underlying the laws of
trademark and unfair competition).
        Applying these principles in Ferrari S.P.A. Esercizio, this Court upheld the verdict of a
bench trial enjoining the production of knockoff Ferrari automobiles which could damage Ferrari’s
reputation for quality and rarity. 944 F.2d at 1245. Other courts have reached similar conclusions
in cases involving knockoff Rolex watches, Rolex Watch U.S.A., 645 F. Supp. at 488, designer
purses, Hermes, 219 F.3d at 108, and other products, see 3 McCarthy, supra, at § 23:7.
        The instant case carries similar potential for downstream confusion and corresponding harm
to GM and the public –– if the public can actually see the underlying placeholders after the “bow
tie” or “GMC” emblems are affixed to the grilles. Unaided by the defendants’ conspicuously
marked packaging, the invoice disclaimer, or a collision shop’s expertise, the viewing public could
mistake a Tong Yang grille for a GM grille. Such confusion could damage GM’s reputation for
quality if the public associates any inferior attributes (e.g., improper fit or cracking) of Tong Yang’s
grilles with GM. Other types of possible downstream harm, such as that resulting from a product’s
reduced scarcity, however, are largely inapplicable to this case. Nonetheless, visibility of the
placeholder after the automobile is repaired and returned to the road may harm the public and GM.

                       3. Visibility of Placeholder After GM Emblem Is Affixed
        If the placeholder cannot be seen after the Chevrolet “bow tie” or “GMC” emblem is affixed,
the wholly hidden placeholder cannot cause downstream confusion as to origin or sponsorship.
After all, that which defies perception cannot confuse. Cf. Polo Fashions, Inc. v. Craftex, Inc., 816
F.2d 145, 148 (4th Cir. 1987) (In a suit involving knockoff Polo shirts, the placement of the
defendant’s mark inside the back of the neck of each shirt did not prevent a likelihood of confusion
stemming from the defendant’s placement of the Polo trademark on the front of each shirt.); Lois
Sportswear, U.S.A., Inc. v. Levi Strauss & Co., 631 F. Supp. 735, 747 (S.D.N.Y. 1985), aff’d, 799
F.2d 867 (2d Cir. 1986) (“Because the mark is consistently visible to the purchasing public as a
constant advertisement of the product on which an evaluation of it is affixed, the similarity of the
marks in a post-sale setting must be taken into consideration.”).
       The parties dispute whether the placeholder can be seen after the emblem is secured. GM
maintains that the placeholder remains visible:
        The molded marks are readily visible to the car owner when the grille is installed
        . . . [T]he molded “bow tie” trademark surrounds the medallion to present a
        proportioned trademark in comparison to the size of the grille. The molded “GMC”
        trademark is likewise undeniably visible, projecting a three dimensional mark with
        the medallion on the front surface of the molded GMC . . . .


        2
          It is worth emphasizing that GM seeks relief only under the laws of trademark and unfair competition. Other
legal theories, such as the laws of patent and trade dress, also offer protection for certain attributes of products.
No. 05-1712           General Motors Corp. v. Keystone                                        Page 8
                      Automotive Industries, et al.


       Keystone admitted that the molded GMC in the grille could be seen:
             Q: The next sentence says: [“]The placeholder . . . for the grille
             cannot even be seen.[”] You can see the placeholder as a GMC
             factory grille, true?
                     A: Yes.
(GM Final Brief at 35.)
        On the other hand, Tong Yang argues that “[o]nce the trademark emblem is attached, only
the emblem, and not the placeholder, is visible.” (Tong Yang Final Brief at 6.) Keystone appears
to take a middle ground, stating that “the mounted emblem hides virtually all of the accused receiver
structure.” (Keystone Final Brief at 6.)
        The District Court improperly resolved in favor of the defendants this factual dispute
regarding the visibility of the placeholders after each emblem is affixed. If the placeholders remain
visible, the related question is raised whether the placeholders are sufficiently visible to cause a
likelihood of confusion. These genuine disputes of material fact render summary judgment
inappropriate, a common disposition in evaluating likelihood of confusion. See Clicks Billiards, Inc.
v. Sixshooters, Inc., 251 F.3d 1252, 1267 (9th Cir. 2001) (quoting Levi Strauss & Co. v. Blue Bell,
Inc., 778 F.2d 1352, 1356 n.5 (9th Cir. 1985) (“This case underscores our warning that ‘trial courts
disfavor deciding trademark cases in summary judgments because the ultimate issue is so inherently
factual.’ ” ).
                                       IV. CONCLUSION
         We hold that the defendants’ use of GM’s Chevrolet “bow tie” and “GMC” trademarks does
not pose a likelihood of point-of-sale confusion. We also hold that there are genuine disputes of
material fact regarding whether the defendants’ placeholders remain visible after the “bow tie” or
“GMC” emblem is affixed to the defendants’ replacement grilles, and, if so, whether that visibility
is sufficient to create a likelihood of downstream confusion. Accordingly, we reverse the District
Court’s grant of summary judgment in favor of the defendants and denial of GM’s motion for
summary judgment. We remand this case for further proceedings consistent with this opinion.
No. 05-1712        General Motors Corp. v. Keystone                              Page 9
                   Automotive Industries, et al.


                                      APPENDIX
              Exhibit A: Tong Yang Grille with “GMC” Logo on Placeholder




                      Exhibit B: Closeups of Parties’ Placeholders
  GM’s Chevrolet“Bow-Tie” Placeholder             Tong Yang’s “Bow-Tie” Placeholder




         GM’s “GMC” Placeholder                       Tong Yang’s “GMC” Placeholder




        Exhibit C: GM Grille with “GMC” Emblem Attached Upon Placeholder




     Exhibit D: Tong Yang Grille with “GMC” Emblem Attached Upon Placeholder